Citation Nr: 0707416	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-19 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for type II diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1970 to January 1972 
and from August 1977 to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 and subsequent decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

When the case was previously before the Board, in March 2006, 
the Board denied an increased rating for post-traumatic 
stress disorder (PTSD) and remanded the evaluation of the 
type II diabetes mellitus for private medical records.  The 
necessary records have been obtained and the Board proceeds 
with its review of the appeal.  


FINDINGS OF FACT

The veteran's diabetes mellitus requires the use of an oral 
hypoglycemic and a restricted diet, but does not require the 
use of insulin or restriction of his activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 7913 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2003 and July 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed at that time to submit any evidence in 
his possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in September 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

The September 2006 supplemental statement of the case 
provided the notice as to disability ratings and effective 
dates required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was not prejudiced by date of 
the notice as the record shows he was informed of his rights 
to appeal the evaluation of the service-connected disability.  
There was no prejudice as to the effective date, because the 
veteran was given the earliest effective date under the law 
providing a presumption for diabetes mellitus in Agent Orange 
exposed veterans.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  



Secondary Claims

The veteran asserts, in part, that higher ratings should be 
awarded due to hypertension, erectile dysfunction, and muscle 
pain, which he claims are due to his diabetes mellitus.  The 
RO considered these claims, had the veteran examined and 
obtained medical opinions.  An October 2003 VA genitourinary 
examination concluded that the veteran had erectile 
dysfunction that was as likely as not secondary to his 
diabetes mellitus, type II.  The veteran had a diabetes 
examination in August 2003.  In September 2003, that examiner 
reviewed the file and concluded that the veteran's essential 
hypertension could not be attributed to his service-connected 
diabetes mellitus, type II.  In October 2003, the veteran had 
a peripheral nerves examination, for diabetes complications, 
including the complaints of muscle pain.  Neurological 
examination was normal and electrodiagnostic testing showed 
no evidence of peripheral neuropathy.  A November 2003 rating 
decision granted service connection for erectile dysfunction, 
with a noncompensable evaluation.  Because the veteran did 
not have loss of use of the organ, special monthly 
compensation was denied.  In December 2003, the RO denied 
service connection for hypertension and diabetic peripheral 
neuropathy, claimed as muscle pain.  The veteran did not 
submit any timely notice of disagreement with these 
decisions.  Unless the veteran reopens these claims, the 
November and December 2003 rating decisions are final and are 
not within the jurisdiction of the Board.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.155, 3.156, 
3.157 (2006).  Consequently, these claims will not be 
discussed further in this decision.  

Evaluation

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran's diabetes mellitus is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.119 (Diagnostic Code 7913) 
(2006).  Under that code, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  For the next 
higher rating, 40 percent, the diabetes must require insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for requiring insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating is warranted for 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

The Board's remand developed private clinical records from 
1996 and 1998.  These do not show that the disability 
currently meets any applicable criteria for a higher rating.  

The VA clinical notes from June 2000 to October 2002 show the 
veteran was taking one dose of an oral hypoglycemic agent 
(Glyburide 5mg.) every morning.  Laboratory findings during 
this time reflected elevated glucose levels.  Otherwise, the 
eye examinations and other pertinent clinical findings were 
normal.  However, the single dose was not enough for adequate 
control.  The repeated diagnoses during this time were 
diabetes mellitus, mild, uncontrolled.  Poor diet compliance 
was noted.  In October 2002, it was decided that the veteran 
should take the oral hypoglycemic dose twice a day.  In April 
2003, it was noted that the veteran was taking his oral 
hypoglycemic dose twice a day.  Glucose was slightly elevated 
at 130 mg/dL, compared to a range from 72 to 128.  The 
diagnosis remained diabetes mellitus, mild, uncontrolled.  
The plan was to insist on diet compliance.  

At the time of his August 2003 VA examination, electronic 
records were reviewed.  The veteran reported that diabetes 
had been diagnosed about 5 years earlier by a private 
physician.  He complained of polydipsia and polyuria.  He 
denied episodes of ketoacidosis or hypoglycemic reactions.  
He reported that he was strictly following a diabetic diet.  
No weight change was reported.  There was no evidence of 
restriction of activities.  Refractive error was corrected 
with lenses.  He reported that he had hypertension since the 
same time as his diabetes.  He denied neurological symptoms.  
Treatment was the oral hypoglycemic, Glyburide, 5mg. twice a 
day.  He visited his care provided every three months.  He 
denied anal pruritis and loss of strength.  Physical 
examination did not disclose any pertinent abnormal findings.  
Laboratory studies showed renal function to be within normal 
limits.  Blood sugar was 144 mg/dl.  The diagnosis was 
diabetes mellitus, type II.  

VA clinical notes of March 2004 show that blood glucose 
levels were within normal limits.  The April 2004 VA clinical 
notes show the veteran was still treating his diabetes with 
the oral hypoglycemic, Glyburide, 5mg. twice a day.  
Examination did not reveal any pertinent abnormality.  There 
was no report of polyuria or polydipsia.  The VA clinical 
notes reflect similar findings in August 2004, January 2005, 
and July 2005.  A June 2005 eye examination specifically 
concluded that there was no diabetic retinopathy.  

The report of the September 2005 VA examination shows that 
the electronic records were reviewed.  The veteran reported 
that he had had diabetes mellitus and hypertension for about 
7 years, since diagnosed by a private physician.  He denied 
ketoacidosis.  He report frequent hypoglycemic reactions, 
treated with candy and resolved at home.  He reportedly 
followed his diabetic diet strictly.  No weight change was 
reported.  There was no evidence of restriction of daily 
living activities on account of diabetes.  He continued to 
use the oral hypoglycemic, Glyburide, 5mg. twice a day.  He 
saw his care provider every 5 to 6 months.  He denied anal 
pruritis and loss of strength.  It was noted that the last 
eye examination reported no evidence of retinopathy.  He was 
under treatment for hypertension and denied vascular or 
cardiac symptoms.  The only neurological symptom was the 
erectile dysfunction.  There was no bladder or bowel 
impairment.  Physical examination findings were essentially 
normal and did not disclose any pertinent abnormalities.  It 
was noted that the last fasting blood sugar was 110 mg/dL.  A 
July 2004 kidney function tests had been positive for 
evidence of microalbumin, while serum creatinine and BUN 
(blood urea nitrogen) were within normal limits.  Diabetes 
mellitus, type II, was diagnosed.  The examiner expressed the 
opinion that the service-connected diabetes mellitus has been 
under control; and that the hypoglycemic episodes were 
transient, easily controlled, and should not interfere with 
the veteran performing his duties.  However, he should not 
drive during the period of hypoglycemic reaction.   

Conclusion

The record shows that the service-connected diabetes 
mellitus, type II, is currently controlled with oral 
hypoglycemic agents and restricted diet.  This meets the 
criteria for the current 20 percent rating.  The evidence 
also shows that the veteran's diabetes does not approximate 
any criteria for a higher rating.  Specifically, the diabetes 
does not require insulin or regulation of activities.  There 
have never been episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.  The veteran does not 
need twice a month visits to a diabetic care provider.  There 
is no evidence of either progressive loss of weight or 
strength.  While the veteran may believe that his service-
connected diabetes affects him to such an extent that a 
higher rating is warranted, the most probative evidence as to 
whether the criteria for a higher rating have been met comes 
from the trained medical professionals who have examined the 
veteran and/or participated in his care.  In this case, the 
medical records form a preponderance of evidence which 
establishes that the service-connected diabetes mellitus, 
type II, does not approximate any criteria for a higher 
rating.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As this is an appeal of an initial rating, the Board has 
considered the issues raised by the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119 (1999) and whether staged ratings should be 
assigned.  We conclude that the type II diabetes mellitus has 
not exceed the criteria for a 20 percent rating at any time 
and uniform rating is appropriate in this case. 

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

A disability rating in excess of 20 percent for type II 
diabetes mellitus is denied.  


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


